PER CURIAM.
This is an appeal from an order setting aside a default. The motion to set aside the default did not allege the existence of a meritorious defense, and no proof was ever submitted, other than representations of counsel, concerning any legal excuse for the failure to respond to the complaint. As such the motion and proof were insufficient to justify setting aside the default. Clark v. Roberto's, Inc., 320 So.2d 870 (Fla. 4th DCA 1975); Winter Park Arms, Inc. v. Ak-*873erman, 199 So.2d 107 (Fla. 4th DCA 1967); Thomason v. Jernigan, 146 So.2d 905 (Fla. 1st DCA 1962). Accordingly, the order is reversed.
DOWNEY, C. J., and ANSTEAD and BERANEK, JJ., concur.